Title: From Thomas Jefferson to the Governor of Virginia, 15 April 1785
From: Jefferson, Thomas
To: Henry, Patrick



Sir
Paris, April 15th 1785.

I had the honor of informing your excellency in my letter of Feb. 3 that I had received and presented Mr. Alexander’s bill on Laval & Wilfelsheim; that they had refused to pay it; that I had had it protested, but on their saying they would then accept, I had  sent it to them again, but received no answer, when I was obliged to send off my letter. They returned it to me accepted, paiable in London, a trick by which you would have lost about eight per cent., the exchange between this place and London being now, and having been a long time, that much to the disadvantage of this country. They had written this so illegibly, and so hid the words “à Londres” in a corner of the note that it escaped me, as it did even Mr. Grand, through whom the note was returned to me; and this was never discovered till the day came when they should have paid it. They then insisted the demand should be made in London. After a course of chicanery, the detail of which would be tedious and only shew their rascality, they have agreed to pay in Paris the 19th instant. I sent to them yesterday to inform them I was to write this day on the subject of the bill, and to know whether I might rely that there would be no further difficulties. They said I might; yet, have they so totally destroyed my confidence in them that I am far from being satisfied on this subject. I had not meant to have required actual payment till Mons. Houdon should be setting out to America; but as I find them to be men who might fail me in the instant when it should be wanted, I shall draw the money out of their hands as soon as I can and lodge it with Mr. Grand. I must at the same time inform you that nothing more is settled yet with Mons. Houdon. He was taken ill immediately after the writing my letter to your Excellency, and has been a considerable part of the time in a situation quite despaired of. He is now out of danger, but not well enough to think of business. The picture of Genl. Washington is come safely to hand. I have the honour to be with due respect, Your Excellency’s most obt. and most humble servt.,

Thos. Jefferson

